Citation Nr: 0831069	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-35 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1980, 
and from July 1980 to January 1982.  He died in September 
2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2006.  In June 2007, the appellant appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to constitute a contributory cause, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal relationship.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

The veteran died in September 2005, at the age of 47 years.  
According to the death certificate, the cause of death was 
renal cell carcinoma, due to ESRD (end-stage renal disease), 
due to inanition, due to hypertension.  At the time of his 
death, service connection was in effect for the residuals of 
a crush injury to the left hand, rated 20 percent disabling.

Records from Riverside General Hospital show that the veteran 
was hospitalized in that facility several times for kidney 
disease, initially from February 10-14, 1984.  At that time, 
the diagnosis was nephrotic syndrome.  A history of 
significant weight gain (about 60 pounds), with a 
hospitalization in an unknown hospital in San Jose, 
California, in about October 1983, was given.  In view of 
this indication of nephrotic syndrome two years after 
service, with symptoms of several months' duration shown at 
that time, an opinion must be obtained as to whether kidney 
disease was of service onset.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

The appellant also contends that medication provided for 
treatment of the veteran's service-connected hand injury 
caused the kidney disease.  The Board also observes that the 
veteran was hospitalized in service in August 1977 after 
having ingested 8-9 tablets of Mellaril and about 15 aspirin 
tablets.  Again, in November 1981, he ingested an 
undetermined amount of aspirin and Donnatal, and the 
following month, in December 1981, he ingested 25-35 tablets 
of Parafon Forte.  The opinion should address the likelihood 
that these overdoses were etiologically related to the onset 
of abnormal kidney function first treated in October 1983.  
In this regard, organic diseases resulting from the abuse of 
drugs are not considered to be of willful misconduct origin.  
38 C.F.R. § 3.301 (2007).  

At her hearing, the appellant referred to a doctor who she 
said had told her and the veteran that his medications had 
caused his kidney failure.  This doctor, whose name was 
phonetically spelled "Seedow" in the transcript, appears to 
be the Dr. Seto of Ottawa, Kansas, whose records dated from 
1995 to 2001 are already on file.  The veteran submitted 
these records during this lifetime, and the appellant was 
evidently unaware  that they were on file.  Thus, it is not 
necessary to attempt to obtain these records from a VA 
facility.  

Accordingly, the case is REMANDED for the following action:

1.  Tell the appellant that the file 
already contains medical records from Dr. 
Seto of Ottawa, Kansas, dated from 1995 to 
2001, and if she wishes to submit 
additional records, she should provide 
appropriate authorizations to VA, with the 
dates of treatment, or obtain the records 
herself.

2.  Forward the file to an appropriate 
medical specialist for an opinion as to 
whether renal disease had its onset during 
service, or within a year of the veteran's 
separation from service in January 1982.  
The claims file, and a copy of this 
REMAND, must be provided to the physician 
for review in conjunction with the 
opinion.  The physician's attention is 
drawn to Riverside General Hospital 
records showing the veteran's 
hospitalization in February 1984 for 
nephrotic syndrome, and the several month 
history of symptoms shown at that time, as 
well as subsequent hospital records.  The 
opinion should also address whether any 
events in service, including the three 
medication overdoses and/or the crush 
injury to the left hand (and treatment 
therefor) caused or aggravated the renal 
disease.  

It is essential that the physician 
provides a complete rationale for any 
opinion provided.  It would be helpful if 
the physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  Thereafter, adjudicate the claim for 
service connection for the cause of the 
veteran's death, in light of all evidence 
of record.  If the claim is denied, 
furnish the appellant and her 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




